    Case: 1:19-cv-00031-SL Doc #: 4 Filed: 02/08/19 1 of 2. PageID #: 27



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO

ROSIA THOMPSON,                              )
                                             )
              Plaintiff                      )
                                             )
       v.                                    ) Case No.: 1:19-cv-00031-SL
                                             )
ALLIED INTERSTATE, LLC,
                                             )
            Defendant                        )
                                             )

                     NOTICE OF VOLUNTARY DISMISSAL


TO THE CLERK:

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily

dismisses the Complaint with prejudice.




Dated: February 8, 2019                    BY: /s/ Amy Bennecoff Ginsburg
                                           Amy Bennecoff Ginsburg, Esquire
                                           Kimmel & Silverman, P.C.
                                           30 East Butler Pike
                                           Ambler, PA 19002
                                           Phone: (215) 540-8888 ext. 167
                                           Facsimile: (877) 600-2112
                                           Email: aginsburg@creditlaw.com
                                           Attorney for Plaintiff
    Case: 1:19-cv-00031-SL Doc #: 4 Filed: 02/08/19 2 of 2. PageID #: 28



                                  Certificate of Service

       I hereby certify that on this 8th day of February, 2019, a true and correct copy of

the foregoing pleading served via mail to the below:


       Allied Interstate, LLC
       200 Central Avenue
       7th Floor
       St. Petersburg, FL 33701



                                              /s/ Amy Bennecoff Ginsburg
                                              Amy Bennecoff Ginsburg Esquire
                                              Kimmel & Silverman, P.C.
                                              30 East Butler Pike
                                              Ambler, PA 19002
                                              Phone: (215) 540-8888 ext. 167
                                              Facsimile: (877) 600-2112
                                              Email:aginsburg@creditlaw.com
                                              Attorney for Plaintiff
